NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE TIANNA S.

                             No. 1 CA-JV 14-0091
                              FILED 07-29-2014


           Appeal from the Superior Court in Maricopa County
                             No. JV556800
                  The Honorable James P. Beene, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Devra N. Ellexson
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maurice Portley joined.


G O U L D, Judge:
                             IN RE TIANNA S.
                            Decision of the Court

¶1           Tianna S. appeals from the juvenile court’s April 2014 order
committing her to the Arizona Department of Juvenile Corrections
(“ADOJC”) for a minimum term of 30 days, and a maximum term of
commitment until her eighteenth birthday. Counsel has filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and In re Maricopa
County Juvenile Action Number JV–117258, 163 Ariz. 484, 486–87, 788 P.2d
1235, 1237–38 (App. 1989), avowing she has searched the record and found
no ground for appeal. She asks this court to review the record for
fundamental error.

¶2            Viewed in the light most favorable to upholding the juvenile
court’s orders, see In re John M., 201 Ariz. 424, ¶ 7, 36 P.3d 772, 774 (App.
2001), the evidence shows that on March 4-7, 2014 Tianna violated her
probation. Tianna was adjudicated multiple times for a series of charges of
shoplifting, credit card theft, and possession of marijuana. She was
originally placed on probation in July 2012 and was continued on probation
in November 2012, March 2013, and July 2013. Tianna was on probation
when she skipped school on March 4-7, 2014, and was charged with
violating her probation. At the warrant hearing on March 26, 2014, she
admitted to the probation violation. Before accepting her plea, the juvenile
court conducted a colloquy and informed Tianna of the possible
consequences of the plea. The court informed Tianna she could be placed
on probation, placed in juvenile detention, or committed to the ADOJC
until she turned eighteen. At the conclusion of the hearing, the court
adjudicated Tianna as having violated her probation by skipping school.

¶3            At the disposition hearing the juvenile court considered the
probation department’s report, the recommendation of the probation
officer, Tianna’s mother’s comments, and Tianna’s comments. The juvenile
court found Tianna habitually failed to comply with probation, she had a
marijuana addiction problem, and she did not cooperate with treatment.
The juvenile court concluded commitment to the ADOJC was the most
appropriate consequence for Tianna after considering the less restrictive
alternatives, the best interests of the juvenile, and the need to provide
appropriate rehabilitation and protect the safety of the community. The
court committed Tianna to the ADOJC for a minimum of 30 days, and a
maximum term up to her eighteenth birthday.

¶4            Substantial evidence supported the juvenile court’s finding
that the State had proven the probation violation, as well as the court’s
disposition. In addition, the juvenile court’s disposition, as reflected in its
signed minute entry order, is authorized by statute. See Arizona Revised
Statute (“A.R.S.”) § 8–341(A)(1)(e). Pursuant to our obligation under


                                      2
                           IN RE TIANNA S.
                          Decision of the Court

Anders, we have reviewed the record in its entirety. We have found no
fundamental, prejudicial error requiring reversal and no arguable issue
warranting further appellate review. See Anders, 386 U.S. at 744.
Accordingly, the court’s probation violation disposition order is affirmed.




                               :gsh




                                      3